Order entered May 5, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01258-CV

   LINDA HENDERSON AND/OR ALL OTHER OCCUPANTS OF 1225
          KENSINGTON DR. DESOTO, TX 75115, Appellant

                                      V.

              FREEDOM MORTGAGE CORPORATION, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04797-D

                                   ORDER

      Before the Court is appellant’s May 4, 2020 second motion for an extension

of time to file her brief on the merits. We GRANT the motion and extend the time

to June 3, 2020. We caution appellant that further extension requests will be

disfavored.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE